          Case 1:19-cv-08292-LGS Document 29 Filed 12/20/19 Page 1 of 1




December 20, 2019

VIA ECF
Hon. Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square, Courtroom 1106
New York, New York 10007

               Re:      Toy Helicopter Solutions v. The Ashley Collection, 19-cv-08292
                        Our Ref: Y939

Dear Judge Schofield:

       Pursuant to your November 5, 2019 Order (D.E. 24), Toy Helicopter Solutions, LLC
(“THS”) and The Ashley Collection, Inc. d/b/a Protocol NY (“Protocol”) hereby submit the
following joint status letter.

        As noted by the Court in its Minute Entry of December 5, 2019, this case has settled.
The parties are currently working toward finalizing the terms of a settlement and patent license
agreement. The parties are working to complete the agreement by December 31, 2019, however,
due to scheduling conflicts and the upcoming Holidays, the parties anticipate that some
additional time may be needed.

       Upon the finalization of the settlement, the parties expect a stipulation of dismissal will
be submitted to the Court in due course.

       Thank you for your consideration.

Respectfully submitted,                           Respectfully submitted,

/s/ Joseph P. Oldaker                             /s/ Jeffrey A. Lindenbaum
Joseph P. Oldaker (pro hac vice)                  Jeffrey A. Lindenbaum (JL-1971)
joseph@nbafirm.com                                jlindenbaum@collenip.com

                                                  COUNSEL FOR DEFENDANT
COUNSEL FOR PLAINTIFF                             THE ASHLEY COLLECTION, INC.
TOY HELICOPTER SOLUTIONS, LLC
